DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn rejections
	Rejection of claim 14 under 35 USC 112(b) has been rendered moot by claim amendments filed on 6/25/21 where claim 14 has been canceled.

Maintained rejections
	Rejection of claims 1, 3-13 and 15-17 under 35 USC 103 as set forth in the office action dated 5/11/21 is maintained.  Reply to applicants’ remarks follows the repeated text of the rejection of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterloh et al (US 20110034555) in view of Fontela et al (Rev Assoc Med Bras 2014; 60(6):531-537).
Scope of prior art

Regarding claim 3:
Osterloh teaches subject having baseline non HDC level of 200mg/dl, which meets the limitation “at least 120mg/dl” (paragraph [0025]).
Regarding claim 4:
Osterloh teaches reduction in non-HDL-C levels compared to placebo control (paragraph [0032]).
Regarding claims 5 and 15:
Osterloh teaches a decrease in Apo B levels of at least 10% (paragraph [0059]).
Regarding claim 6:
Osterloh teaches subject has a baseline LDL-C level of about 40 to about 100mg/dl (paragraph [0011]).
Regarding claim 7:
Osterloh teaches reduction in LDL-C level following administration of EPA compared placebo controls (paragraph [0031]).
Regarding claim 8:
Osterloh teaches subjects with coronary heart disease (paragraphs [0008], [0130]).
Regarding claim 10:
Osterloh teaches an increase in plasma EPA compared to baseline (paragraph [0049]).
Regarding claims 11, 12 and 17:

Regarding claims 13 and 16:
Osterloh teaches subject having a cardiovascular related disease including hypertention (paragraph [0008]).
Ascertaining the difference
	Regarding subject population, Osterloh is silent with regards to limitation of subject having GFR level of less that 90mL/min/1.73m2 for 3 months or greater.  This limitation applies to all of the claims under examination.
	Regarding claim 9: Osterloh fails to teach creatinine, eGFR, BUN and/or albumin levels following administration.
Secondary reference
	Fontela teaches reduced renal function and GFR in patients with diabetes mellitus.  In “Introduction” Fontela teaches “Approximately 40% of all diabetic patients develop DN which is the most common diagnosis among individuals in renal placement programs accounting for up to 44% of cases”.  Fontela correlate decreased renal function to low eGFR rate.  On page 535, third paragraph Fontela teaches: 
“Using the results of this practical study to calculate GFR estimated by MDRD, which is considered more effective,23 36.3% of the patients were found to present levels below 60 mL/min/1.73m2 . This represents an approximate decrease of 50% in normal kidney function.21 Of these patients 77.4% (41/53) were women.”
Obviousness
	One skilled in the art, prior to the earliest effective filing date of the instant invention would have found it obvious to follow the teachings of Osterloh to practice the method treating or preventing cardiovascular-related disease in a subject having baseline fasting triglycerides of about 200 to 500mg/dl and diabetes mellitus by administering to said subject a composition 2 for 3 months or greater.  Fontela teaches that patients with diabetes mellitus often exhibit GFR of below 60 mL/min/1.73 m2.  One practicing the method of Osterloh diabetic patients would therefore also be treating patients with the instantly claimed GFR rate since a significant number of diabetic patients (36.3% according to Fontela) are known to have decreased renal function and GFR rate.  It would be obvious to practice the method of Osteloh on a diabetic patient with baseline fasting triglycerides of about 200 to 500mg/dl irrespective of the patients’ GFR rate because Osterloh does not describe GFR as a selection criteria.  The expected outcome of said treatment would be reduced triglyceride levels and treatment or prevention of cardiovascular related disease (same as in the instant invention).
	Applicants can overcome this rejection by a showing of criticality of the instantly claimed GFR rate to the claimed treatment method.
Regarding claim 9:
	While Osterloh does not disclose eGFR levels, since art teaches administration of the same composition as is instantly claimed it is inherent that the composition of the art will result in the same effect on the eGFR levels as the instantly claimed composition.  Since the instant claims 9 is directed to no significant change in eGFR following practice of the instant method, one would not expect the eGFR to be different when the method of Osterloh is practiced.  Applicants can overcome this rejection by showing that no change in eGFR is the result of selecting a patient population with the instantly claimed eGFR.

Reply to applicants’ remarks

Applicants have argued that the Office has not established a prima facie case of obviousness because at least one of the requirements as set forth in the MPEP 3143(I)(G) has not been properly articulated.  Applicants disagree with Examiner’s rational and conclusion that the teachings in the art render obvious to practice the instantly claimed method on a subject population which is limited by having fasting triglyderides of about 200mg/dl to about 500mg/dl, an estimated GFR level of less than 90mL/min/1.73m2 for 3 months or greater, and diabetes mellitus (remarks pages 6-7) The highlighted portion directed to GFR level represents the limitation that is not explicitly recited in the Osterloh, the primary reference.
Applicants’ argument is not found persuasive.  While applicants are correct regarding Osterloh not reciting the instantly claimed GFR levels, the population having, an estimated GFR level of less than 90mL/min/1.73m2 for 3 months or greater is within the scope of the patient population recited by Osterloh.  Osterloh teaches subjects having diabetes mellitus and while Osterloh does not teach reduced renal function in the described patient population, the genus of patients that is encompassed by those with diabetes mellitus encompasses the instantly claimed subgroup with reduced renal function as evidenced by Fontela.  Fontela is utilized in the rejection as evidence that a significant portion of the population with diabetes mellitus experiences reduced renal function and therefore GFR level of less than 90mL/min/1.73m2 for 3 months or greater (Fontela provides data for GFR of 60mL/min/1.73m2).  The position of the Examiner is that one skilled in the art would have found it obvious to treat CVD in a patient who has diabetes mellitus irrespective of said patients GFR level.  This patient population includes those with normal renal function as well as the instantly claimed population with reduced renal function.  
and diabetes mellitus.  Examiner disagrees with applicants reading of the art.  Osterloh clearly defines the subject population as those fasting triglyderides of about 200mg/dl to about 500mg/dl as it appears throughout the document and specifically in paragraph [0003].  Osterloh further defines the subject population by reciting the diseases and disorders that can be treated and includes diabetes mellitus.  A fair interpretation of the art indicated that subjects with fasting triglyderides of about 200mg/dl to about 500mg/dl can be those with diabetes mellitus.

Applicants can overcome the rejection by a showing of unexpected results arising from selection of the specifically claimed subgenus of subjects with diabetes mellitus, fasting triglyderides of about 200mg/dl to about 500mg/dl and the claimed GFR levels.  The data presented on page 8 of the remarks (directed to clinical data indicating efficacy of EPA treatment in the claimed subject group, safety of EPA administration and the resulting reduction in triglicerides without increasing LDL-C levels) does not represent unexpected results.  Reduction of triglycerides and no increase in LDL-C is taught by Osterloh in paragraph [0004].  Applicants argue that the EPA administration was found to have no negative impact on renal function.  This is also not persuasive.  There is no reason for one skilled in the art to expect a negative impact on renal function.  The finding of no negative effect on renal function is therefore not unexpected. 

For the reasons stated above Examiner is maintaining the rejection of record.

Conclusion
Claims 1 and 3-13 and 15-17 are pending
Claims 1 and 3-13 and 15-17 are rejected
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628